Case 2:20-cv-00202-JLB-MRM Document 14 Filed 07/22/20 Page 1 of 2 PageID 127




                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                     FORT MYERS DIVISION

METROPOLITAN CASUALTY
INSURANCE COMPANY,

        Petitioner,

v.                                     Case No.:2:20-cv-202-FtM-66MRM

SFR SERVICES L.L.C.,

           Respondent.
                                   /

   ORDER ADOPTING REPORT AND RECOMMENDATION OF
 MAGISTRATE JUDGE, GRANTING RESPONDENT’S MOTION TO
 APPOINT APPRAISAL UMPIRE, AND DENYING PETITIONER’S
        MOTION TO APPOINT APPRAISAL UMPIRE

      This matter is before the Court on consideration of the Report and

Recommendation (Doc. 13), filed July 7, 2020, recommending that:

Petitioner Metropolitan Casualty Insurance Company’s Motion to

Appoint Appraisal Umpire (Doc. 8) be granted; and (2) Respondent SFR

Services L.L.C.’s Motion to Appoint Appraisal Umpire (Doc. 10) be denied

as moot. A district judge may accept, reject, or modify the magistrate

judge’s report and recommendation.        28 U.S.C. § 636(b)(1).    In the

absence of specific objections, a district judge is not required to review

the magistrate judge’s factual findings de novo, but legal conclusions are
Case 2:20-cv-00202-JLB-MRM Document 14 Filed 07/22/20 Page 2 of 2 PageID 128




reviewed de novo even in the absence of an objection.           Id.; Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Garvey

v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). After an independent

examination    of   the   file,   the   Court   accepts   the   Report   and

Recommendation. Accordingly, it is now ORDERED:

      1.   The Report and Recommendation (Doc. 13) is hereby

ADOPTED and the findings incorporated herein.

      2.   Respondent’s Motion to Appoint Appraisal Umpire (Doc. 10)

is GRANTED, and Petitioner’s Motion to Appoint Appraisal Umpire (Doc.

8) is DENIED as moot.

      3.   Anthony A. Proffitt is APPOINTED as the neutral appraisal

umpire for and during the insurance appraisal process pursuant to the

terms of the insurance contract between the parties.

      4.   The Clerk of Court is directed to CLOSE THIS CASE.

      ORDERED in Fort Myers, Florida, on July 22nd, 2020.




Copies: All Parties of Record



                                        2
